IN THE SUPREME COURT OF THE STATE OF NEVADA


                WARITH DEEN ABDULLAH,                                     No. 83268
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.
                                                                             FILED
                                                                             AUG 1 6 2021
                                                                           ELIZABETH A. BROWN
                                                                         CLERK OF        E COURT
                                                                        By    5•
                                                                              DE   f CLERI




                                      ORDER DISMISSING APPEAL

                             This is a pro se appeal from a purported district court order
                denying and/or dismissing a postconviction petition for a writ of habeas
                Corpus.
                             Appellant filed the notices of appeal on July 21, 2021. In his
                notices of appeal, appellant states that he is appealing from a decision
                entered on June 8, 2021. However, the documents before this court do not
                indicate that a postconviction petition for a writ of habeas corpus was
                recently filed or denied in district court case numbers A-20-815563-W and
                03C191016, the case numbers designated in this appeal. To the extent that
                appellant's appeal is in regard to the findings of fact, conclusions of law and
                order entered on August 25, 2020, the notice of appeal was untimely filed.
                See NRAP 4(b); Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                (explaining that an untimely notice of appeal fails to vest jurisdiction in this
                court). In addition, that order was already appealed, and the Court of

SUPREME COURT
      OF
    NEVADA

  I947A
                                                                                       02/-A3723
Appeals affirmed the decision in Docket No. 81774-COA. A second duplicate
appeal may not proceed. Accordingly, this court
            ORDERS this appeal DISMISSED.



                                                   J.
                       Cadish

                  p
Pickering                                Herndon




cc:   Chief Judge, Eighth Judicial District Court
      Eighth Judicial District Court, Department 1
      Warith Deen Abdullah
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                    2